Exhibit 12 RATIO OF EARNINGS TO FIXED CHARGES For purposes of computing the ratio of earnings to fixed charges and the ratio of earnings to combined fixed charges and preferred stock dividends, earnings consist of earnings from continuing operations before income taxes and income or loss from equity investees, plus fixed charges and distributed income of equity investees, less interest capitalized. Combined fixed charges and preferred stock dividends consist of fixed charges and preferred stock dividends declared. Fiscal Year Ended (Dollars In thousands) October October October October October (Loss) income before income taxes ) ) ) Add: Interest expense, homebuilding (a) Interest expense, financial services Interest pertaining to rent expense (b) Distribution of earnings from unconsolidated joint ventures, net of equity in income (loss) Amortization Total earnings (loss) ) Fixed Charges: Interest incurred, homebuilding Interest incurred, financial services Interest pertaining to rent expense Amortization Total fixed charges Ratio of earnings to fixed charges (c) (c) (c) RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Fiscal Year Ended (Dollars In thousands) October 31, October 31, October 31, October 31, October 31, Total earnings (loss) – above ) Total fixed charges – above Preferred stock dividends (adjusted to pretax dollars) - Total combined fixed charges and preferred stock dividends Ratio of earnings to combined fixed charges and preferred stock dividends (d) (d) (d) (a) Includes the amortization and expensing of debt expenses that were not capitalized during the period. (b) Management has determined the interest component of rent expense to be 33%. (c) Earnings for the years ended October31, 2015, 2012 and 2011 were insufficient to cover fixed charges for such period by $32.2 million, $105.1 million and $272.9 million, respectively. (d) Earnings for the years ended October 31, 2015, 2012 and 2011 were insufficient to cover fixed charges and preferred stock dividends for such period by $32.2 million, $105.1 million and $272.9 million, respectively. Due to restrictions in our debt instruments, we are currently prohibited from paying dividends on our preferred stock and did not make any dividend payments in fiscal 2015, 2014, 2013, 2012 and2011.
